TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00228-CV



                         In re Holly Pacharzina and Jennifer A. Milch


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators Holly Pacharzina and Jennifer A. Milch have filed a petition for writ of

mandamus and motion for temporary relief concerning a January 24, 2012 ruling of the district court.

We deny both the motion for temporary relief and the petition for writ of mandamus.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: April 12, 2012